﻿May I congratulate you, Sir,
for assuming the mantle of the presidency for this
session of the Assembly and thank the outgoing
President, Mr. Jan Kavan. I would also like to echo
what other speakers have said about the death of the
dedicated United Nations workers who lost their lives
in the bombing of the United Nations headquarters in
Baghdad last month, including Sergio Vieira de Mello,
an outstanding international civil servant.
When we met here last year, we were all
concerned about what would happen in Iraq. At the
same time, we were concerned about what role the
United Nations would play in the resolution of the Iraq
affair. Dramatic events since then have provided
answers to those questions. However, those dramatic
events have raised important and disturbing questions
about the very future of the United Nations. Central
among them is the question, does the United Nations
have a future as a strong and effective multilateral
organization enjoying the confidence of the peoples of
the world and capable of addressing the matters that
are of concern to all humanity?
Quite correctly, as we meet here this time, while
still preoccupied by the issue of the future of Iraq, I am
certain that none of us wants to rehash the debate that
took place on this matter in the period following the
last general debate in the General Assembly. While for
some time after that general debate we were concerned
to provide answers to questions about the role of the
United Nations in Iraq, today we have to answer
questions about the impact of the Iraq affair on the
future of the United Nations. Matters have evolved in
such a manner that to our limited understanding it
seems extremely difficult to resolve the issue of the
role of the United Nations in Iraq, unless we answer
the question about the future of the United Nations as a
legitimate expression of the collective will of the
peoples of the world and the principal guarantor of
international peace and security, among other global
issues.
Put differently, we could say that what is decided
about the role of the United Nations in Iraq will at the
same time decide what will become of the United
Nations in the context of its Charter and of the
important global objectives that have been set since the
Charter was adopted.
This is not a case of the tail wagging the dog;
rather, history has placed at our feet an urgent and
practical test case that obliges us to answer the
question: what do we, collectively, want the United
Nations to be? What do we do to distinguish the trees
from the forest? In that regard we must make the point
directly, that as South Africans, we are partners and
activists who campaign in favour of a strong and
effective United Nations. We do so because of the
place our country and people occupy in the
contemporary world.
We believe that everything that has happened
places an obligation on the United Nations to reflect on
a number of fundamental issues that are of critical
importance to the evolution of human society. We are
convinced that this General Assembly would
disappoint the expectations of the peoples of the world
and put itself in jeopardy if, for any reason whatsoever,
it did not address these issues.
We speak as we do because we represent the
people who are more sensitive to the imperatives of
what the world decides, given our experience during a
period when apartheid South Africa was correctly a
matter of focused and sustained interest by the United
Nations and the peoples of the world, including
ordinary folk, even in the most marginalized areas of
our globe.
This Organization, and all of us singly and
collectively, has spoken and frequently speaks about
the phenomenon of globalization. Correctly, we speak
of a global village driven by recognition of the fact of
the integration of all peoples within a common and
interdependent global society.
24

Certainly, humanity is more integrated today than
it was when the United Nations was established more
than fifty years ago. However, many have drawn
attention to the fact that, whereas objective social
processes have led to the emergence of the global
village, all of our political collectives have not yet
succeeded in designing the institutions of governance
made necessary by the reality of the birth of this global
village.
Correct observations have also been made that the
use of the image and concept of the village does not
imply that the residents of this village are equal. The
reality is that the same processes that bring all of us
closer together in a global village are simultaneously
placing the residents of the global village in different
positions. Some have emerged as dominant, and the
rest as the dominated, with the dominant being the
decision makers and the dominated being the recipients
and implementers of those decisions.
To the same extent that our political collectives
have not designed the institutions responsive to the
evolution of the global village, so have they failed to
respond to the imbalance in the distribution of power
inherent in contemporary global human society. We
speak here of power in all fields of human activity. Left
to its internal and autonomous impulses, the process of
globalization will inevitably result in the further
enhancement of the domination of the dominant and
the entrenchment of the subservience of the dominated,
however much the latter might resent such domination.
This will include the perpetuation of the
dominant positions by those who are dominant to
ensure the sustenance of their capacity to set the
agenda of the global village in the interest of their own
neighbourhoods within that village. Inherent within
this is, necessarily, reliance on the use of superior
power, of which the dominant dispose, to achieve the
objective of the perpetuation of the situation of an
unequal distribution of power.
In this situation, it is inevitable that the pursuit of
power in itself will assert itself as a unique legitimate
objective, apparently detached from any need to define
the uses of such power. This also signifies the
deification of force in all its forms as the final arbiter
in the ordering of human affairs.
However, from the point of view of the
disempowered, the struggle to ensure the use of such
power to address their own interests becomes a
strategic objective they cannot avoid. Necessarily this
means that power would have to be redistributed. That
would be done to empower the disempowered and to
regulate the use of power by those who are powerful.
Thus we come back to what I said earlier.
Because we are poor, we are partisan activists for a
strong, effective and popularly accepted United
Nations. We take those positions because there is no
way in which we could advance the interests of the
people, the majority of whom are poor, outside the
context of a strong, effective and popularly accepted
United Nations. An autonomous process of
globalization, driven by its own internal regularities,
can only result in the determination of our future
within the parameters set by those who enjoy the
superiority of power. The powerful will do this in their
own interests, which might not coincide with ours.
When this Organization was established 58 years
ago, its objectives and institutions necessarily reflected
both the collective global concerns as then perceived
and the then balance of power.
Among other things, our esteemed Secretary-
General, Mr. Kofi Annan, has drawn attention to the
fact that the United Nations started off as an
Organization of 51 States and is now composed of 191
States. Undoubtedly, the perceived and real collective
global concerns of our day are, to some extent at least,
different from those that prevailed more than 50 years
ago, when the Organization was about a quarter of its
present size.
For more than a decade, this Organization has
been involved in discussions about its transformation.
Once more, the Secretary-General has reflected on this
challenge. The truth is that our discussions have gone
nowhere. Earlier this morning the Secretary-General
announced steps he will take to facilitate the adoption
of decisions that will help all of us to effect the
necessary and inevitable transformation of the United
Nations. We support the decisions he announced.
The global resolve to defeat such organizations as
al Qaeda has emerged out of our understanding that
international aggression should not necessarily be
expected to come from formal and recognized State
institutions. We have all come to understand that such a
threat coming from non-State institutions would
express itself as the most inhumane and despicable
terrorism, as was most painfully demonstrated on 11
September 2001.
25

Our collective experience   stretching from New
York and elsewhere in the United States on 11
September 2001; and reaching back to Nairobi and
Dar es Salaam, in Africa, earlier still; and, more
recently, to Bali, Indonesia; to Morocco; to the conflict
between Israel and Palestine; to Algeria, India, Russia
and elsewhere; and even our own country   tells us
that the United Nations, working in defence of the
collective interests of the peoples of the world, must
ensure that we act together to defeat the threat of
terrorism, collectively defined.
At the same time, we have to take on board the
conviction among some of our Member States that they
constitute special and particular targets of global
terrorism. Understandably, the argument is advanced
that it would be unreasonable and irrational to expect
such States not to act to deter such terrorist actions
against themselves. None of us can defend
international rules that prescribe that any one of us
should wait to be attacked knowing in specific ways
that we were going to be attacked by identified
terrorists, and then act against those who had attacked
us, with such horrendous costs as were experienced by
the United States during the 11 September attacks. I do
not imagine that any one of us would seek to impose
such a costly and unsustainable burden on any of our
Member States, which would also violate the self-
defence provisions of Article 51 of the Charter of the
United Nations.
We also have no choice but to deal with the brute
reality that the reform process of the United Nations
and all its bodies, and other multilateral organizations,
has got to recognize the reality of the imbalance of
power, as represented by different countries and
regions. At the same time, we must proceed from the
position that such distribution of power is not
necessarily in the interests of the peoples of the world,
or even in the interests of those who today have the
power to determine what happens to our common
world. That includes acceptance of the fact that,
depending on the place we occupy in the global
community, we have different priorities. Among other
things, the rich are concerned about ways and means to
maintain the status quo, from which they benefit. In
practical terms that means that all matters that threaten
to destabilize the status quo must necessarily be
anathema to such people. Such matters will therefore
be an issue of principal concern to them. Necessarily
and understandably, they will then seek to get the rest
of the world to accept their assertion that the
maintenance of the status quo must be a universal
human preoccupation, precisely the kind of issue on
which the United Nations must take a united position.
On the other hand, the poor are interested in
changing their conditions for the better. Accordingly,
they will not accept the maintenance of the status quo,
which perpetuates their poverty. Accordingly, among
other things, the poor billions of the world will argue
for action by the United Nations to ensure the transfer
of resources to themselves, which will enable them to
extricate themselves from their condition of poverty
and underdevelopment, consistent with the
implementation of the Millennium Development Goals,
the objectives of the Johannesburg World Summit on
Sustainable Development and other international
agreements. Inevitably, that will run counter to the
propositions of those who are more powerful than the
poor, namely, the Governments, peoples and countries
that keep them afloat with development assistance.
That will require   whether it is stated or not   that
the recipients of that assistance understand that such
assistance can dry up.
Important shifts in the global balance of power
and global objectives have taken place since the United
Nations was established, 58 years ago. The
Organization has not substantially changed, in terms of
its structures and mode of functioning, to reflect those
changes. That has served as a recipe for an inevitable
crisis, a disaster waiting to occur. And so as we meet
today we are confronted by global challenges that the
global Organization cannot solve. Impelled by the
urgent issues of the day, some of the powerful will not
wait for all of us to respond to the problems we have
raised, and which they face. They will act to solve
those problems; their actions will make the statement
that they do not need the United Nations to find
solutions to those problems. Simultaneously, that will
make the practical statement that the United Nations is
irrelevant to the solution of the most pending problems
of our day. The disempowered will continue to look to
the Organization, understanding, correctly, that they are
too weak to advance their interests singly outside the
collective voice of the United Nations. In that regard,
they expect that the United Nations will be informed by
its founding documents and other solemn decisions it
has taken since it was established, all of which have
been approved by successive sessions of the General
Assembly.
26

Global poverty and underdevelopment are the
principal problems that face the United Nations.
Billions across the world expect that the General
Assembly will address that challenge in a meaningful
manner. The masses of people of our world expect that
the statements we will make at this session of the
General Assembly as representatives of various
Governments will indicate a serious commitment to
implement what we say. The poor of the world expect
an end to violence and war everywhere. They want an
end to the killing that is taking too many Israeli and
Palestinian lives. They want Africans to stop killing
one another, continuing to convey the message that we
are incapable of living in peace among ourselves. They
desire the realization of the democratic objective
universally: that the people shall govern. They believe
that we are seriously committed to the objective of the
eradication of poverty and the provision of a better life
for all. They think that we mean it when we say that we
will not allow the process of globalization to result in
the further enrichment of the rich and the
impoverishment of the poor within and between
countries. They believe us when we say that our
collective future is one of hope, and not despair. They
are keenly interested to know whether our gathering,
the United Nations General Assembly, will produce
those results.
To collectively meet those requirements will
require that each and every one of us   both rich and
poor, the powerful and the disempowered   commit
ourselves practically to act in all circumstances in a
manner that recognizes and respects the fact that none
of us is an island sufficient unto ourselves. That
includes the most powerful. The latter face the
interesting challenge, important to themselves in their
national interests, that the poverty and
disempowerment of the billions will no longer serve as
a condition for their success and their possibility to
prosper in conditions of peace.
What we have said today may not be heard,
because we do not have the strength to have our voice
heard. Tomorrow we may be obliged to say, No more
water; the fire next time. As the fires burn, the United
Nations will die, consumed by the flames. So will the
hopes of the poor of the world die, as they did at
Cancun, Mexico, not so long ago. We must act together
to say in our words and in our actions, as countries and
as the United Nations, that there will be water next
time, and not fire.












